DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/27/2021.
Claims 1, 8, 10, 14 and 17 has been amended.
 Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Meer et al. (US 2017/0181644) and further in view of Rothkopf (US 2016/0058375).

Regarding claim 1: Ely disclose an electronic watch (¶0019: the wearable electronic device is a watch), comprising:
a housing (¶0022:housing);
a crown (¶0040:the button 148 may form a crown for the wearable electronic device 100) comprising:
a crown body (¶0040:The button 148 includes ... a stem 150); and
a shaft (¶0042:The coupling 218 may include a shaft 240) connected to the crown body and passing through the housing (figs. 3, 4);
a carrier (¶0027:outer surface 188 of the enclosure) connected to the
housing;
a transparent cover (fig. 1) connected to the housing;
a touch-sensitive display (¶0030: display 116 may also be configured to receive a
user input, such as a multi-touch display screen) at least partially within the
housing and viewable through (fig. 1) the transparent cover;
a first electrode (¶0058: the connection between the user's wrist (or other portion of
the arm) may act as the second lead for the ECG, the enclosure 114 may
be electrically conductive) on the carrier;
a second electrode (¶0058: The connection between the user's finger and the head
148 may act as a first lead for the ECG) on the crown body; and
(¶0033:one or more processing elements 124) within the
housing and operationally connected to the first electrode and the second
electrode; wherein:
the first electrode is configured to measure a first voltage (¶0059: As the user places his or her finger on the button 148, an electrical connection via the coupling 218 and electrical contact 158 allows for a second reference point. In this manner, voltage signals detected at the first location can be compared with voltage signals detected at the second location and subtracted to detect rise and fails between the two signals);
the second electrode is configured to measure a second voltage (¶0059);
the processor is configured to determine an electrocardiogram  using the first voltage and
the second voltage (¶0059: These rise and falls can be correlated to the rhythm of a user's heart. Additionally, in some embodiments, the device 100 may use one of the connections to the user's skin to send a pulse or signal through the user in order to measure the ECG characteristics of the user's heart).
Ely does not explicitly disclose the touch sensitive display to display the electrocardiogram. However, said limitation is well known in the art as evidence by Meer where it teaches a wearable device with display to display the electrocardiogram (¶0015).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of display the electrocardiogram, as disclose by Meers, to the touch sensitive display of Ely. The motivation is to provide visual electrocardiogram to the user so proper action and assessment could be taken in view of said visual information.

In analogous art regarding wearable devices, Rothkopf disclose a wearable device disclosing a transparent carrier and a conductive coating positioned on the transparent carrier and defining a first electrode (¶0174).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a transparent carrier and a conductive coating positioned on the transparent carrier and defining a first electrode, as disclose by Rothkopf, to the wearable device of the combination of Ely and Meer. The motivation is to provide optical transparency in its conducting state, high stability and moderate band gap.

Regarding claim 2: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 1, wherein: 
the touch-sensitive display is further configured to display a graphic other than the electrocardiogram; and the touch-sensitive display is further configured to change from displaying the graphic to displaying the electrocardiogram (Meer: ¶0015).

Regarding claim 3: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 2, wherein the touch-sensitive display is further configured to change from displaying the graphic to displaying the electrocardiogram (Meer: ¶0015) in response to a crown input (Ely: ¶0040).

Regarding claim 4: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 1, wherein: the crown is configured to rotate about an axis of rotation and translate along the axis of rotation; and the axis of rotation extends along a center of the shaft (Ely:¶0021 and  ¶0040).

Regarding claim 6: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 1, wherein the shaft and crown body are integrally formed with one another (Ely: ¶0041-0042).

Regarding claim 7: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 1, further comprising an insulating coating on at least one of the crown body, the shaft, or the housing (Ely: ¶0058: With reference to FIG. 3, in this embodiment the sleeve 220 may be an insulating material, such as rubber, plastic, or the like, and isolates the button 148, stem 150, and coupling 218 from the conducive housing 114).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Meer et al. (US 2017/0181644) in view of Rothkopf (US 2016/0058375) and further in view of Inamdar (US 9,557,716).

Regarding claim 5: The combination of Ely, Meer and Rothkopf disclose the electronic watch of claim 1. Further discloses an electrically insulating split around the crown body (Ely: ¶0058: With reference to FIG. 3, in this embodiment the sleeve 220 may be an insulating material, such as rubber, plastic, or the like, and isolates the button 148, stem 150, and coupling 218 from the conducive housing 114) and the crown body comprises the second electrode body (Ely: ¶0058: To measure one or more characteristics of the user's heart, such as by an electrocardiograph (ECG), the user may press his or her finger on the button 148.  In this example, the wearable device 100 may be worn around a user wrist and the finger placed on the button 148 may be from the opposite arm as the arm wearing the device 100.  The connection between the user's finger and the head 148 may act as a first lead for the ECG and the connection between the user's wrist (or other portion of the arm) may act as the second lead for the ECG.) but does not explicitly disclose wherein the crown further comprises: 
a trim around the electrically insulating split; wherein: the electrically insulating split is configured to electrically insulate the trim from the crown body.
In analogous art regarding smart watches, Inamdar disclose  a trim around the electrically insulating split; wherein: the electrically insulating split is configured to electrically insulate the trim from the crown body (Col. 1, Lines 15-49).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of trim around the electrically insulating split; wherein: the electrically insulating split is configured to electrically insulate the trim from the crown body, as disclose by Inamdar, to the watch of the combination of Ely, Meer and Rothkopf. The motivation is to allow multipurpose crown body that can perform physiological sensing, charging of the battery, data access (Col. 1, Lines 15-49).


Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Rothkopf (US 2016/0058375).

Regarding claim 8: Ely disclose an electronic watch (¶0019: the wearable electronic device is a watch), comprising:
a housing (¶0022:housing);
a carrier attached to the housing (¶0027:outer surface 188 of the enclosure);
a first electrode on the carrier (¶0058: the connection between the user's wrist (or other portion of the arm) may act as the second lead for the ECG, the enclosure 114 may be electrically conductive);
a crown extending through the housing (¶0040:the button 148 may form a crown for the wearable electronic device 100)  and configured to translate and rotate (¶0052-0053), comprising a second electrode (¶0058: the connection between the user's wrist (or other portion of the arm) may act as the second lead for the ECG, the enclosure 114 may be electrically conductive);
a processor (¶0033:one or more processing elements 124) operable to determine a biological parameter of a user based on voltages measured at the first electrode and the second electrode (¶0059: As the user places his or her finger on the button 148, an electrical connection via the coupling 218 and electrical contact 158 allows for a second reference point. In this manner, voltage signals detected at the first location can be compared with voltage signals detected at the second location and subtracted to detect rise and fails between the two signals) wherein:
(¶0059).
Ely does not explicitly disclose a carrier formed from and optically transparent material and a conductive coating positioned on the transparent carrier and defining a first electrode.
In analogous art regarding wearable devices, Rothkopf disclose a wearable device disclosing a carrier formed from and optically transparent material and a conductive coating positioned on the transparent carrier and defining a first electrode (¶0174).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a carrier formed from and optically transparent material and a conductive coating positioned on the transparent carrier and defining a first electrode, as disclose by Rothkopf, to the wearable device of Ely. The motivation is to provide optical transparency in its conducting state, high stability and moderate band gap.

Regarding claim 12: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, wherein one of rotating or translating the crown initiates determining the biological parameter.(¶0059: As the user places his or her finger on the button 148 (hence translating the crown), an electrical connection via the coupling 218 and electrical contact 158 allows for a second reference point.  In this manner, voltage signals detected at the first location can be compared with voltage signals detected at the second location and subtracted to detect rise and falls between the two signals.  These rise and falls can be correlated to the rhythm of a user's heart.  Additionally, in some embodiments, the device 100 may use one of the connections to the user's skin to send a pulse or signal through the user in order to measure the ECG characteristics of the user's heart.)


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Rothkopf (US 2016/0058375) and further in view of Shipman (US 2016/0370873).

Regarding claim 9: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, further comprising: 
a collar receiving the crown (Ely: Fig. 3: item 220, ¶0028);
a first collar coating on the collar and configured to reduce friction between the collar and the crown (Ely: ¶0028 and ¶0058: plastic is a product with a low coefficient friction).
Ely does not disclose second collar coating on the first collar coating and configured to obscure the first collar coating. However, a second coating configure to obscure a first costing over a first is well known in the art of coating as evidence by Shipman where it teach second collar coating on the first collar coating and configured to obscure the first collar coating (Ely: ¶0043 and ¶0121).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of second collar coating on the first collar coating and configured to obscure the first collar coating, in view of the teaching of Shipman, to the collar of Ely since the courts have stated that matters relating to ornamentation only (hence obscuring an element) which have no mechanical function .

Claims 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Rothkopf (US 2016/0058375) and further in view of Kegasawa (US 2016/0338598).

Regarding claim 10: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, wherein: 
the carrier is attached to a rear of the housing (¶0027:outer surface 188 of the enclosure); 
the crown comprises: 
a shaft extending through an opening in the housing (Figs. 3 and 4, ¶0042:The coupling 218 may include a shaft 240); and 
a crown body integrally formed with the shaft, exterior to the housing, and configured to be rotated by the user (Ely: ¶0041-0042);
the second electrode is a surface of the crown body electrode (¶0058: The connection between the user's finger and the head 148 may act as a first lead for the ECG); and 
the crown body and the shaft are in electrical communication with the processor electrode (¶0058-¶0059).
The combination of Ely and Rothkopf does not explicitly disclose the conductive coating extends from an interior of the housing, around an edge of the carrier, and to an exterior of the carrier.
(Fig. 18: notice electrode 5421 and 5422 extends from a depression formed by the rear surface 212), around an edge of the carrier (edges of the electrodes 5421 and 5422 is disposed around an edge/lateral protrusion of structures 5321 that engages with the structure 2121) and to an exterior surface of the carrier (ends/edges of the electrodes 5421 and 5422 are indirectly disposed on an exterior surface of the lateral edges of the structure 5321 as shown in Fig. 18). Fig. 17 illustrates that the first and second electrodes are separated by a pair of gaps along the perimeter of the carrier (electrodes 5421 and 5422 are separated by two gaps, wherein the gaps are positioned partially around the perimeter of the structure 5321).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a conductor extends from an interior of the housing, around an edge of the carrier, and to an exterior of the carrier, as disclose by Kegasawa to the conductive coating of the combination of Ely and Rothkopf. The motivation is to provide a more accurate electrocardiogram and pulse wave hence making the system more effective and reliable.

Regarding claim 17: Ely disclose a method for determining and displaying an electrocardiogram by an electronic watch, comprising: 
measuring a first voltage at a first electrode on a crown of the electronic watch (¶0058: The connection between the user's finger and the head 148 may act as a first lead for the ECG);
(¶0058: the connection between the user's wrist (or other portion of the arm) may act as the second lead for the ECG, the enclosure 114 may be electrically conductive);
determining, by a processor of the electronic watch, the electrocardiogram using the first voltage and the second voltage (¶0059: These rise and falls can be correlated to the rhythm of a user's heart. Additionally, in some embodiments, the device 100 may use one of the connections to the user's skin to send a pulse or signal through the user in order to measure the ECG characteristics of the user's heart).
Ely does not explicitly disclose a transparent carrier formed from and the second electrode defined by a conductive coating positioned on a surface of the transparent carrier.
In analogous art regarding wearable devices, Rothkopf disclose a wearable device disclosing a transparent carrier formed from and the second electrode defined by a conductive coating positioned on a surface of the transparent carrier. (¶0174).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a transparent carrier formed from and the second electrode defined by a conductive coating positioned on a surface of the transparent carrier, as disclose by Rothkopf, to the wearable device of Ely. The motivation is to provide optical transparency in its conducting state, high stability and moderate band gap.
The combination of Ely and Rothkopf does not disclose the second electrode being on a carrier of the electronic watch and displaying the electrocardiogram on a display of the electronic watch.
In analogous art regarding watches, Kegasawa disclose a second electrode being on a carrier of the electronic watch (Fig. 18: notice electrode 5421 and 5422 extends from a depression formed by the rear surface 212), around an edge of the carrier (edges of the electrodes 5421 and 5422 is disposed around an edge/lateral protrusion of structures 5321 that engages with the structure 2121) and to an exterior surface of the carrier (ends/edges of the electrodes 5421 and 5422 are indirectly disposed on an exterior surface of the lateral edges of the structure 5321 as shown in Fig. 18). Fig. 17 illustrates that the first and second electrodes are separated by a pair of gaps along the perimeter of the carrier (electrodes 5421 and 5422 are separated by two gaps, wherein the gaps are positioned partially around the perimeter of the structure 5321), and displaying the electrocardiogram on a display of the electronic watch (¶0087).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a second electrode being on a carrier of the electronic watch and displaying the electrocardiogram on a display of the electronic watch, as disclose by Kegasawa to the watch of the combination of Ely and Rothkopf Ely. The motivation is to provide a more accurate electrocardiogram and pulse wave hence making the system more effective and reliable.

Regarding claim 18: The combination of Ely, Rothkopf and Kegasawa disclose the method of claim 17, further comprising: sensing a touch on the crown of the electronic watch; wherein: initiating measuring the first voltage and measuring the second voltage occurs in response to sensing the touch (Ely: ¶0058-0059).

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Rothkopf (US 2016/0058375) and further in view of Meer et al. (US 2017/0181644).

Regarding claim 11: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, further comprising: 
a transparent cover attached to the housing (Ely: fig. 1); and 
a display viewable through the transparent cover (Ely: Fig.1, ¶0030). Ely further disclose rotating and translating the crown to provide input (Ely: ¶0024) and wherein the biological parameter is an electrocardiogram (Ely: ¶0058), but does not explicitly disclose wherein rotating the crown changes a graphic on the display in a first manner and translating the crown changes the graphic in a second manner.
In analogous art regarding watches, Meer disclose a display that is configure to display a number of different graphics including electrocardiogram readings (commonly referred to as an EKG), and any other displayable charts and information (¶0015).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of display a number of different graphics including electrocardiogram readings, as disclose by Meer, and change the graphic with the inputs as disclose by the combination of Ely and Rothkopf, such as translating and rotating the crown. The motivation is to provide easier management of the display, hence making the watch more user friendly.

Regarding claim 16: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, further comprising a touch-sensitive display (Ely: ¶0030: display 116 may also be configured to receive a user input, such as a multi-touch display screen); wherein:
the biological parameter is an electrocardiogram (Ely: ¶0058). Ely does not explicitly disclose the touch sensitive display to display the electrocardiogram. However, said limitation is well known in the art as evidence by Meer where it teaches a wearable device with display to display the electrocardiogram (¶0015).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of display the electrocardiogram, as disclose by Meers, to the touch sensitive display of the combination of Ely and Rothkopf. The motivation is to provide visual electrocardiogram to the user so proper action and assessment could be taken in view of said visual information.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) in view of Rothkopf (US 2016/0058375) and further in view of Perk et al. (US 2017/0049332).

Regarding claim 13: The combination of Ely and Rothkopf disclose the electronic watch of claim 8, further comprising a touch-sensitive display at least partially within the housing (Ely: ¶0030: display 116 may also be configured to receive a user input, such as a multi-touch display screen), but does not explicitly disclose touching the touch-sensitive display initiates determining the biological parameter.
(¶0098).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of touching the touch-sensitive display initiates determining the biological parameter, as disclose by Park, to the watch of the combination of Ely and Rothkopf. The motivation is to give power to the user of when to initiate sensing.

Regarding claim 14: The combination of Ely, Rothkopf and Park disclose the electronic watch of claim 13, wherein: 
the biological parameter is a first biological parameter (Ely: ¶0022). Ely further disclose one or more sensor can be used for different parameters or characteristics that may be used to influence one or more operations of the wearable electronic device 100 including optical (light) sensors (¶0036), the carrier is optically transparent (Rothkopf: ¶074) but does not explicitly disclose the electronic watch further comprises an optical sensor subsystem configured to sense a second biological parameter through the carrier.
In analogous art regarding watches, Ahmed disclose the electronic watch further comprises an optical sensor subsystem configured to sense a second biological parameter through the carrier (¶0129).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature wherein the electronic watch further comprises an optical sensor subsystem configured to sense a second biological parameter through the carrier, as disclose by Ahmed, to the watch of the combination Ely and Rothkopf. The 

Regarding claim 15: The combination of Ely, Rothkopf and Park disclose the electronic watch of claim 14, wherein: the first biological parameter is an electrocardiogram; and the second biological parameter is a heart rate (Ely: ¶0022 and ¶0058).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) ) in view of Rothkopf (US 2016/0058375) in view of Kegasawa (US 2016/0338598) and further in view of Perk et al. (US 2017/0049332).

Regarding claim 19: The combination of Ely, Rothkopf and Kegasawa disclose the method of claim 17, But does not explicitly disclose further comprising:
sensing a touch on the display of the electronic watch; 
wherein: initiating measuring the first voltage and measuring the second voltage occurs in response to sensing the touch.
In analogous art regarding watches, Ahmed disclose touching the touch-sensitive display initiates determining the biological parameter (¶0098).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of sensing a touch on the display of the electronic watch; 
wherein: initiating measuring the first voltage and measuring the second voltage occurs in response to sensing the touch., as disclose by Park, to the watch of the combination of Ely, Rothkopf and Kegasawa. The motivation is to give power to the user of when to initiate sensing.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 2015/0041289) ) in view of Rothkopf (US 2016/0058375) in view of Kegasawa (US 2016/0338598) and further in view of Katra et al. (US 9,687,165).

Regarding claim 20: The combination of Ely, Rothkopf and Kegasawa disclose the method of claim 17, But does not explicitly disclose further comprising: measuring a third voltage at a third electrode on the carrier of the electronic watch; and the operation of determining, by the processor of the electronic watch, the electrocardiogram using the first voltage and the second voltage comprises determining, by the processor of the electronic watch, the electrocardiogram using the first voltage, the second voltage; and the third voltage.
In analogous art regarding watches, Katra disclose using first, second and third voltage from first, second and third electrode to measure electrocardiograms (claim 1).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of measuring a third voltage at a third electrode on the carrier of the electronic watch; and the operation of determining, by the processor of the electronic watch, the electrocardiogram using the first voltage and the second voltage comprises determining, by the processor of the electronic watch, the electrocardiogram using the first voltage, the second voltage; and the third voltage, in view of the teachings of Katra, to the watch of the combination of the combination of Ely, Rothkopf and Kegasawa. The motivation is to make the reading more accurate.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689